Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant's remarks filed April 26, 2022 have been fully considered but they are wholly not persuasive. 
Applicant’s adoption of proposed amendments with respect to Claim 9 now place Claims 9 and 10 in a condition for allowance.
Applicant’s arguments with respect to claim(s) 5 and 9 have been considered but are not persuasive.  Kisu et al., relied upon to teach a bent portion clearly shows, that which determines whether the bent portion is either contained within the housing or drawn out from the housing is simply a matter of the wire length.

    PNG
    media_image1.png
    369
    404
    media_image1.png
    Greyscale
[AltContent: connector]

















Above is an emphasized rendering of Figure 1, Kisu et al., with the housing colored to clearly show the opening (12a) which more than adequately accounts for a bent          wire (17) having a length greater than that which is depicted in the original figure.
	Use of a longer wire, which when bent would necessitate the bent portion extending beyond the housing, does not confer patentable significance.



The text of those sections of Title 35, U.S. Code not included in this action
can be found in a prior Office Action.


Claim Rejections - 35 USC § 103

Claims 5-8  are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 5,380,220) in view of Kisu et al. (US 6,383,012).
With respect to Claim 5; Okabe shows connector [Figs. 4, 7] comprising: a housing 31; and a plurality of terminals T held in the housing,  the housing is provided with an electrical wire holding portion [between 38] to hold a portion [Fig. 6] of an electrical wire 3, and the electrical wire holding portion is configured to hold a portion other than an end portion of the electrical wire that is drawn out and extends from a corresponding terminal among the plurality of terminals when connected to the corresponding terminal, the held portion being a portion that extends from a bent portion of the electrical wire that is drawn out and extends from the corresponding terminal [Fig. 6].
	However the bent portion shown by Okabe is not shown as drawn out from the housing.
Kisu et al. teaches an analogous connector 10 comprising a plurality of          terminals 14, 15 held in a housing 11 provided with an electrical wire 19 having a bent portion.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wires within the connector shown by Okabe to serve as a jumper as taught by Kisu et al. to serve in one of a myriad of electrical capacities of wiring that are well-known and expected in the electro-mechanical arts, where depending upon the length of wire may result in a held portion that extends from a bent portion that is drawn out from the housing.

With respect to Claim 6; Okabe shows the electrical wire holding portion [between 38] is a holding groove, shaped as a groove into which the electrical wire is fitted [Fig. 4].

With respect to Claim 7; Okabe shows the holding portion/groove [between 38] is provided extending parallel with a direction in which the electrical wire 3 connected to the corresponding terminal T is drawn out.

With respect to Claim 8; Okabe shows a projection 37 is formed on an inner surface of the holding groove [Fig. 5], the projection configured to prevent the electrical wire 3 fitted into the holding groove from moving out of the holding groove.

Allowable Subject Matter
Claims 1, 9 and 10 are allowed.

Regarding claim 1;  allowability resides at least in part with the prior art not showing or fairly teaching a connector comprising a plurality of first and second terminals held in a housing in a side-by-side and front-to-rear specific arrangement, with the housing having
two plate-shaped support portions, each with guide grooves and inclined surfaces where the thickness of each respective support portion decreases toward one side and the other side in the front to rear direction in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 9;  allowability resides at least in part with the prior art not showing or fairly teaching a connector comprising a plurality of terminals held in a housing, the housing includes a pair of projection portions extending at front and rear ends in a front-rear direction of the housing resulting in four projection portions, each pair of projection portions extend from the a main body of the housing to respective sides in a direction perpendicular to the direction in which electrical wires are drawn out from the terminals held in the housing in conjunction with ALL the remaining limitations within claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                                    THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within                 TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                                Vanessa Girardi:   Office phone      571.272.5924
                                                                                                           Mon-Fri   9am-6pm  est                                                                                                                                
                                                                                   Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833